                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


    MARIE BAPTISTE, MITCHELL MATORIN,
    and JONATHAN DAPONTE,

                                Plaintiffs,
                          v.                              C.A. No. 1:20-CV-11335-MLW

    MIKE KENNEALY, in his official capacity as
    Secretary of the EXECUTIVE OFFICE OF
    HOUSING AND ECONOMIC
    DEVELOPMENT, and CHARLES BAKER, in
    his official capacity as Governor of the
    Commonwealth of Massachusetts,

                                Defendants.


               DEFENDANTS’ REPLY TO PLAINTIFFS’ MEMORANDUM
               IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                COUNTS II, III, AND V OF THE AMENDED COMPLAINT

         Defendants Secretary of the Commonwealth of Massachusetts’s Executive Office of

Housing and Economic Development (“EOHED”) and Governor of Massachusetts (collectively,

“Commonwealth”) respectfully submit this Reply Memorandum in further support of

Defendants’ Motion to Dismiss Counts II, III, and V of the Amended Complaint (“Motion”)

(Dckt. 69). As discussed below, nothing in the Plaintiffs’ opposition can rescue the fatal defects

in these claims, which are all subject to dismissal under Fed. R. Civ. P. 12.1

I.       The Prohibitions in Section 3(a) of the Moratorium Act Are Very Narrow, and Ban
         Specific Verbal Acts, Not First Amendment Protected Speech.

         The Commonwealth has moved to dismiss Count II of the Amended Complaint on the

ground that its Free Speech Clause challenge to Section 3(a) of the Act fails as a matter of law.


1
        Capitalized terms in this memorandum have the same meaning that is assigned to them in
Defendants’ Memorandum in Support of their Motion to Dismiss Counts II, III and V (Dckt. 70), unless
otherwise indicated.
Defendants’ Memorandum in Support of Motion to Dismiss (“Defs. Memo.”) (Dckt. 70), pp. 5-

8. The Commonwealth’s argument is that Section 3(a)’s prohibitions on terminating non-

essential residential tenancies and on sending any notices (including notices to quit) that such

tenants vacate the premises fall outside the First Amendment in that they are directed at non-

speech verbal acts – i.e., at conduct, rather than speech. Id. To rebut this contention, the

Landlords resort to a classic “straw person” fallacy: they contend that Section 3(a) prohibits far

more than it in fact does, and they then assert that Section 3(a), as they have vastly enlarged it,

reaches protected speech. See Plaintiffs’ Opposition to Motion to Dismiss (Dckt. 88) (“Pls.

Opp.”) pp. 1-9. As with any “straw person” argument, this attempted misdirection cannot

salvage their Free Speech Clause claim.

       A.         The Landlords Grossly Misread Section 3(a)’s Reach.

       Count II of the Amended Complaint challenges Section 3(a) of the Act, and only Section

3(a), as violative of the Free Speech Clause. See Amended Complaint (Dckt. 58) ¶ 66. In their

Opposition, the Landlords assert that Section 3(a) prohibits “a myriad of oral and written

communications dealing with vital tenancy issues,” Pls. Opp. p. 4, including, among others,

“sending notices of missed rent,” id. p. 1, and “hav[ing] a conversation with a tenant about . . .

moving out,” id. p. 3. These exaggerations have no basis in the actual text of the statute. Section

3(a) provides:

       (a) Notwithstanding chapter 186 or chapter 239 of the General Laws or any other
       general or special law, rule, regulation or order to the contrary, a landlord or
       owner of a property shall not, for the purposes of a non-essential eviction for a
       residential dwelling unit: (i) terminate a tenancy; or (ii) send any notice,
       including a notice to quit, requesting or demanding that a tenant of a
       residential dwelling unit vacate the premises.

Mass. St. 2020, c. 65, § 3(a) (emphasis added). The Landlords misread this language in two

basic respects.



                                                 -2-
        1.      There is nothing in Section 3(a)’s text that prohibits communications that are

simply about missed rent – the language quoted immediately above does not address that topic.

The Landlords recognize as much in the two paragraphs in their Amended Complaint describing

Section 3(a), which make no mention of missed-rent notices. See Amended Complaint (Dckt.

58) ¶¶ 20, 66. The Landlords’ present Opposition, however, states that the statute “bars

property owners from sending notices of missed rent – such as an invoice showing the amount

past due – without including language offensive to property owners.” Pls. Opp. p. 1. While the

Opposition then repeats the contention twice, id. pp. 5, 7, there again is not the slightest support

for this newfound assertion in Section 3(a)’s actual language. Saying that something is so, no

matter how many times repeated, simply does not make it so.2

        2.      The Landlords also read Section 3(a) far too broadly on the subject that it actually

does address: evictions. Section 3(a) by its terms is limited to “non-essential eviction[s] for . . .

residential dwelling unit[s].” Mass. St. 2020, c. 65, § 3(a). The statute then imposes two specific

prohibitions, separated into two statutory subsections, relating to such evictions. First, Section

3(a)(i) states that “a landlord . . . shall not, for the purposes of . . . eviction . . . (i) terminate a

tenancy.” Id. § 3(a)(i). Second, Section 3(a)(ii) provides that “a landlord . . . shall not, for the

purposes of . . . eviction . . . (ii) send any notice, including a notice to quit, requesting or




2
         The EOHED regulations do address missed-rent notices, see 400 Code Mass. Regs.
§ 5.03(2), but the Landlords separately challenge those in Count III of their Verified Complaint.
It is Section 3(a) alone that Count II challenges, Amended Complaint ¶ 66, and Section 3(a) itself
says nothing whatsoever about missed rent. The provision in the Act relevant to the Regulations
states, “[EOHED] shall issue emergency regulations as necessary to implement this section.”
See Mass. St. 2020, c. 65, § 3(g). The Regulations are consistent with Section 3(a) of the Act
because they provide a safeguard against tenants mistakenly believing that notices of missed rent
they may receive are actually notices to quit or demands that they vacate. But the Act itself does
not mandate the disclosure requirements set forth in the Regulations in the event that a landlord
chooses to send a notice of missed rent.


                                                     -3-
demanding that a tenant . . . vacate the premises.” Id. § 3(a)(ii). Section 3(a)(ii)’s carefully

constructed language builds multiple restrictions into the subsection’s scope:

                a.      Section 3(a)(ii) reaches only communications that are made “for the

        purposes of . . . eviction.”

                b.      The sole form of communication that falls within Section 3(a)(ii)’s ban is

        “send[ing] any notice.” Both the phrase “any notice”3 and, in particular, the verb “send”

        indicate that written communications are what is prohibited. (It is hard to see how the act

        of “sending” something can be accomplished by an oral communication.)

                c.      The only “notice[s]” barred under Section 3(a)(ii) are those that “request[]

        or demand[] that a tenant . . . vacate the premises.” That is strong language, suggesting a

        landlord-desired “vacat[ing]” that is presumptively involuntary on the tenant’s part. The

        statute’s express inclusion of the traditional phrasing “notice to quit” – a document which

        typically “states that a tenant may be evicted if he or she fails to vacate the premises

        within a certain period of time”4 – reinforces the conclusion that the prohibited

        communication is by its nature an unwelcome one.

The Act is a Massachusetts statute that must be interpreted under Massachusetts statutory-

construction standards, and the Supreme Judicial Court has repeatedly ruled that it “construe[s] a

statute ‘as written, in keeping with its plain meaning, so as to give effect to each word.’” In Re

Globe Newspaper Co., 461 Mass. 113, 118 (2011) (quoting Stop & Shop Supermarket Co. v.

Urstadt Biddle Props., Inc., 433 Mass. 285, 289 (2001)). This Court should similarly “give



3
        Section 3(a)(ii) of the Moratorium Act is limited to “notices.” Section 3(a)(i) is not, but see
generally Defs. Memo. (Dckt. 70) p. 6 n.10 (“highly unlikely that that the termination of a tenancy could
be accomplished by a notice that is delivered orally”).
4
        Adjartey v. Cent. Div. of Hous. Ct. Dep’t, 481 Mass. 830, 850 (2019).


                                                   -4-
effect to each word” in Section 3(a), and accord the statute only the narrow reach its language

indicates.

       B.      The Limited Events That Section 3(a)’s Prohibitions Do Address Are Verbal
               Acts (i.e., Conduct) That Fall Outside the First Amendment’s Reach.

       The Landlords do not dispute – to the contrary, they quote – the longstanding principle

established in Giboney v. Empire Storage & Ice Co., 336 U.S, 490, 502 (1949), that “it has never

been deemed an abridgement of freedom of speech . . . to make a course of conduct illegal

merely because the conduct was in part initiated, evidenced, or carried out by means of language,

either spoken, written, or printed.” See Pls. Opp. p. 5. But that is all that Section 3(a) does:

“make a course of conduct” that is “in part initiated . . . or carried out by means of language”

temporarily “illegal.” Id. Section 3(a) therefore should not, as a matter of law, be “deemed an

abridgement of freedom of speech,” id., with the result that Count II must be dismissed.

       The Landlords contest this on several asserted grounds, but none is valid. They initially

contend that the only statutes “mak[ing] a course of conduct . . . carried out by means of

language” “illegal” that can fall outside the First Amendment are criminal ones. Pls. Opp. pp. 4-

6. The argument that the Giboney principle is limited to criminal statutes is wholly unsupported,

and also illogical as it cannot be the case that a broader exception to First Amendment protection

exists for criminal laws than for civil laws, as the former arguably threaten to chill protected

speech far more than the latter. Indeed, a time-honored Supreme Court decision, NLRB v. Gissel

Packing Co., 395 U.S. 575 (1969), holds squarely that an employer’s “threat of retaliation”

prohibited under Section 8 of the National Labor Relations Act – a civil statute – is “without the

protection of the First Amendment.” Id. at 618 (considering 29 U.S.C. §§ 158(a)(1), (c)).

       The Landlords additionally maintain that Section 3(a) “prohibits pure speech.” Pls. Opp.

p. 7; see also id. pp. 5-7. But they provide no supporting argument whatsoever regarding the



                                                 -5-
first of Section 3(a)’s prohibitions: Section 3(a)(i), which bars “terminat[ing] a tenancy” “for the

purposes of . . . eviction.” See Pls. Opp. p. 7. The Landlords’ lack of any argument here is

understandable, since the phrase “terminat[ing] a tenancy” is on its face directed at a specific

action or conduct. The mere fact that this the conduct may be “carried out by means of

language” does not bring it within the First Amendment. Giboney, 336 U.S. at 502; accord

Gissel Packing, 395 U.S. at 618 (prohibition against “threats of retaliation” in labor dispute).

        The same holds for Section 3(a)(ii)’s separate prohibition of “send[ing] any notice,

including a notice to quit, requesting or demanding that a tenant . . . vacate the premises.” The

phrase “send[ing] a[ ] notice” is also on its face directed at an act. See Pocket Oxford American

Dictionary 754 (2nd ed. 2008) (defining “send” as to “cause something to go or be taken to a

destination”). Section 3(a)(ii) bars the specific act of “send[ing] a[ ] notice” for the purposes

described in the statute, and the fact that language may be required to carry out this conduct is of

no First Amendment moment. Giboney, 336 U.S. at 502.5

        The Landlords make up no ground with their final argument that the specific notices

prohibited by Section 3(a)(ii) are not “verbal acts” or “legally operative words.” Pls. Opp. p. 7.

Compare King v. Fed. Bureau of Prisons, 415 F.3d 634, 637 (7th Cir. 2005) (“order to sell

stocks” “not the kind of verbal act that the First Amendment protects”). While the Landlords


5
         The Landlords’ attempt to distinguish Homeaway.com, Inc. v. Santa Monica, 918 F.3d 676 (9th
Cir. 2019), see Pls. Opp. pp. 6-7, actually proves the Commonwealth’s point. The Landlords assert that
Homeaway.com is inapposite because the municipal ordinance at issue there “banned not speech but
conduct: ‘completing booking transactions for illegal rentals.’” Pls. Opp. p. 6. But if “completing [a]
booking transaction[ ]” is conduct, why is not “terminat[ing] a tenancy” or “send[ing] a[ ] notice”? After
all, “completing a booking transaction” involves communication and the use of language – there, an
online exchange between short-term renter and landlord – just as much as “terminat[ing] a tenancy” or
“send[ing] a[ specific] notice” does. But the Ninth Circuit nevertheless held that “completing a booking
transaction,” despite its inherently language-based nature, “consists only of nonspeech, nonexpressive
conduct,” such that a local law prohibiting it “does not implicate the First Amendment.” 918 F.3d at 685.
There is no meaningful distinction between the conduct-based nature of the ordinance at issue in
Homeaway.com and the conduct-directed focus of Section 3(a) here.



                                                   -6-
now claim that Section 3(a)(ii)’s prohibited notices “ha[ve] no legal effect,” Pls. Opp. p. 7, they

earlier acknowledged that “[a] notice to quit or to terminate a tenancy is . . . a legal notice that a

lease or tenancy is being terminated.” Memorandum in Support of Motion for Preliminary

Injunction (Dckt. 6) p. 14 (emphasis added). As with their shifting positions on whether Section

3(a) addresses missed-rent notices, see Section IA supra, the Landlords had it right the first time

– why would one send a “legal notice” if it is to have “no legal effect”?6 The Landlords’

argument just does not add up, and Section 3(a) falls outside the First Amendment’s ambit.

        C.      Plaintiffs’ Arguments About the Level of Scrutiny That Applies to Their
                Claims Under Count II Are Not Only Nonresponsive, They Are Also Wrong.

        Finally, the Landlords launch into a discussion of the appropriate standard that should

govern their claims under Count II, assuming that the Court ultimately concludes that Section

3(a) of the Act regulates “speech” for purposes of the First Amendment. Pls. Opp. at 7-9. The

Commonwealth’s Motion, however, does not put this issue in play. Thus, the Landlords’

discussion on this point is nothing more than a transparent effort to provide yet more briefing on

a substantive issue raised by their Motion for Preliminary Injunction, even though they have

already filed a memorandum (Dckt. 6) and a reply brief in support of that motion (Dckt. 57).

Accordingly, the argument on pages 7 through 9 of Plaintiffs’ Opposition should be disregarded.

        This said, since Landlords have made certain affirmative statements about the appropriate

level of “scrutiny” that should govern their claims under Count II, the Commonwealth feels

constrained to point out, briefly, some glaring flaws in their arguments. First, the Landlords




6
        The Landlords even go so far as contend that “a formal Notice to Quit . . . has no legally
operative effect.” Opposition p. 7. This flies in the face of the statement in Adjartey v. Cent. Div. of
Hous. Ct. Dep’t, 481 Mass. 830 (2019), that a “‘legally effective notice to quit is a condition precedent to
a summary process action and part of the landlord’s prima facie case.’” Id. at 850 (quoting Cambridge St.
Realty, LLC v. Stewart, 481 Mass. 121, 122 (2018)); see also Mass. G.L. c. 186, § 11.


                                                    -7-
argue that the Supreme Court’s recent decision in Barr v. Am. Ass’n of Political Consultants,

Inc., 140 S. Ct. 2335 (2020), compels the conclusion that their First Amendment challenge to

Section 3(a) of the Act is subject to “strict scrutiny” because it is allegedly “content-based.” Pls.

Opp. at 8-9. Thus, they essentially posit that the four-Justice plurality decision in Barr tacitly

overrules or supersedes the well-established and oft-employed rule in Central Hudson Gas &

Elec. Corp. v. Pub. Svc. Comm’n of N.Y., 447 U.S. 557, 561-64 (1980) that commercial speech

restrictions are reviewed in accordance with an “intermediate scrutiny” standard. This is an

untenable argument. The plurality in Barr (a) said nothing about Central Hudson, (b) did not

hold that the legislation at issue in that case regulated “commercial speech,”7 and (c) most

importantly, proclaimed that “[o]ur decision . . . fits comfortably within existing First

Amendment precedent . . . [and] is not intended to expand existing First Amendment doctrine or

to otherwise affect traditional or ordinary economic regulation of commercial activity.” Id. at

2347. Thus, Barr should not be viewed as altering the applicability or scope of the traditional

Central Hudson standard.8


7
         Indeed, the plaintiffs in Barr were “political and nonprofit organizations that want[ed] to make
political robocalls,” and they argued that the legislation “unconstitutionally favors debt-collection speech
over political and other speech.” Barr, 140 S. Ct. at 2343.
8
         The Landlords also argue that “strict scrutiny” is required in this case because the Act “singles
out only one group – landlords – for restriction,” again citing Barr. Pls. Opp. at 8. Again, however, the
Barr plurality’s discussion of “speaker-based” distinctions says nothing about the continued vitality of the
Central Hudson “intermediate scrutiny” standard governing commercial speech restrictions, and it should
not be read as somehow abrogating that standard sub silentio, particularly when the plurality opinion said
explicitly that it was not intending to change any aspect of “existing First Amendment doctrine.” 140 S.
Ct. at 2347. Rather, the Barr plurality refers to the earlier case of Reed v. Town of Gilbert, 576 U.S. 155,
170 (2015), in discussing speaker-based restrictions. Barr, 140 S. Ct. at 2347. This is not helpful to
Plaintiffs, since at least two Circuit Courts have concluded that Reed’s discussion of content-based and
speaker-based distinctions was not meant to disrupt the traditional Central Hudson “intermediate
scrutiny” framework governing commercial speech. See Contest Promotion, LLC v. City and County of
San Francisco, 874 F.3d 579, 601 (9th Cir. 2017); Dana’s R.R. Supply v. Att’y Gen., 807 F.3d 1235,
1246, 1249 (11th Cir. 2015). Indeed, there are innumerable forms of commercial speech regulation
focused on one type of speaker, while saying nothing about other speakers that are irrelevant to the



                                                    -8-
        Straying even further from the issues raised in the Commonwealth’s Motion, the

Landlords go on to conduct their own “strict scrutiny” analysis of the Act. Pls. Opp. at 9. In

doing so, the Landlords again baselessly assert that the Act’s prohibition on the sending of

Notices to Quit to tenants “does nothing to promote the purported purpose” of the Act in

“decreas[ing] the spread of COVID-19 or address[ing] supposed displacement.” Id. The

Landlords claim that the “only arguably effective mechanism to prevent displacements through

evictions is to give Housing Court judges the authority to temporarily stay executions for

COVID-19 related issues. . . .” Id. The Massachusetts Supreme Judicial Court, however, has

recognized that the opposite is true; i.e., that a notice to quit may, in and of itself, lead to

involuntary displacement. See Adjartey v. Central Division of the Housing Court Department,

481 Mass. 830, 850 (2019) (“Because the document’s title – ‘notice to quit’ – does nothing to

clarify its meaning, a tenant may reasonably misunderstand the legal force of a notice to quit. . . .

[A] tenant may reasonably – but incorrectly – believe the notice to quit to mean that he or she

must move out before the deadline.”). Indeed, the Commonwealth’s affidavit evidence explains

that displacements frequently occur simply as the result of a landlord providing a Notice to Quit

to a tenant. Such a notice, which tells a tenant that he or she is required to vacate the premises,

may regularly lead to displacement even in the absence of a formal eviction proceeding (so-

called “informal evictions”). See Affidavit of Esme Caramello (Dckt. 72-1), ¶¶ 21-25; Affidavit

of Annette Duke (Dckt. 72-2), ¶ 11. See also Matorin, et al. v. Commonwealth of Massachusetts,

et al., C.A. No. 2084-cv-01334 (Decision on Motion for Preliminary Injunction dated August 26,



purpose of the regulation. See, e.g., Wine & Spirits Retailers, Inc. v. Rhode Island, 481 F.3d 1, 8 (1st Cir.
2007) (legislation specifically aimed at Rhode Island Class A liquor license holders analyzed under
Central Hudson standard); New England Accessories Trade Ass’n, Inc. v. City of Nashua, 679 F.2d 1, 3-4
(1st Cir. 1982) (legislation aimed at New Hampshire drug paraphernalia dealers analyzed under Central
Hudson standard).


                                                     -9-
2020), p. 32 (“According to studies by several amici, the commencement of an eviction lawsuit –

indeed, even the receipt of a notice of default, a notice to quit, or a notice of lease termination

that precedes the filing of an eviction lawsuit – often causes tenants to bow to the inevitable by

moving out. Without economic resources, many of these tenants will be unable to find other

housing. Even those lucky enough to have some place to move will inevitably increase their

potential exposure to COVID, by the mere fact of searching for housing, moving their

possessions, and, often, doubling up in overcrowded apartments.”). As a result, the prohibition

clearly advances the Act’s purpose of preventing displacements during a deadly pandemic and,

therefore, would survive the applicable standard of scrutiny.

II.    Plaintiffs’ Takings Claim (Count V) Should Be Dismissed Because All Forms of
       Relief in Federal Court are Foreclosed.

       The Landlords have now made clear that they are not pursuing in this Court a claim for

money damages under the Takings Clause and are only seeking injunctive relief. See Pls. Opp.

at 10, n. 10. But, as Defendants explained in their initial brief, Defs. Memo at 8-10, the

Landlords are foreclosed from seeking to enjoin any part of the Act or Regulations under the

Takings Clause given the Supreme Court’s decision last year in Knick v. Township of Scott, Pa.,

139 S. Ct. 2162 (2019). In Knick, the Supreme Court held that, at its essence, a Takings claim

entails the right to seek monetary compensation as a result of governmental action, and “[s]o

long as the property owner has some way to obtain compensation after the fact, governments

need not fear that courts will enjoin their activities.” Id. at 2168. Stated another way, “[a]s long

as an adequate provision for obtaining just compensation exists, there is no basis to enjoin the

government’s action effecting a taking.” Id. at 2176.

       Plaintiffs’ primary argument in response to this binding precedent is to argue, somewhat

curiously, that the Commonwealth of Massachusetts does not in fact provide an adequate



                                                 -10-
damages remedy for their takings claim. This argument was previously made by the Landlords

in their Reply in Support of their Motion for Preliminary Injunction (Dckt. 57) at 19-25, and that

discussion is cross-referenced in their Opposition. See Pls. Opp. at 10. The Commonwealth, for

its part, has fully responded to this argument in its Surreply in Support of its Opposition to

Plaintiffs’ Motion for Preliminary Injunction (Dckt. 72) at 12-14, and – to avoid duplicative

briefing – it will not repeat those arguments here.

       Beyond reiterating that they do not have an adequate state remedy for their Takings

claim, the Landlords emphasize in their Opposition that Knick “requir[es]” and “mandates” that

a federal court grant equitable relief where “an adequate damages remedy is not available.” Pls.

Opp. at 12. This statement is incorrect. Knick does not assert that a regulation or statute must be

enjoined in some hypothetical circumstance where no monetary remedy is available. The better

reading of Knick is that, under the Fifth Amendment, compensation must be made available

where there has been a taking. Accordingly, if monetary damages are unavailable in federal

court, they must be made available in state court. This logic has, however, no application in

Massachusetts – a state that plainly recognizes the Fifth Amendment right to “just

compensation” and has not only enacted a statute designed to provide for it, but has also

separately incorporated a takings provision into its State constitution. See Dec. of Rights, art. 10.

As Knick makes clear, the “adequate” remedy that must exist in order to avoid the prospect of

equitable relief in a Takings Clause case need not be a federal remedy. On the contrary, all that

is required is that “the property owner has some way to obtain compensation after the fact,” and

this includes relief provided by “state governments.” Knick, 139 S. Ct. at t 2168, 2176.

       Moreover, Knick did not involve a state defendant and did not address the subject of

sovereign immunity under the Eleventh Amendment. In the present case, the Commonwealth is




                                                -11-
indisputably immune from a claim for money damages under the Takings Clause, because the

Eleventh Amendment bars this type of retrospective relief against state defendants. See Williams

v. Utah Dept. of Corrections, 928 F.3d 1209, 1214 (10th Cir. 2019); Bay Point Prop., Inc. v.

Miss. Transp. Comm’n, 937 F.3d 454, 457 (5th Cir. 2019); Ladd v. Marchbanks, 2020 WL

4882885 at *2-*4 (6th Cir. 2020).9

        For all these reasons, the Landlords have no viable claim in this Court for either money

damages or injunctive relief under the Takings Clause. In addition, as discussed in the

Commonwealth’s principal brief, Defs. Memo at 10, they also cannot assert a Takings claim

through a request for declaratory judgment. Logically, such a request for declaratory judgment

could serve only two possible purposes, neither of which is permissible. The first purpose,

which the Landlords expressly articulate, is to obtain a “declaration that the Act is

unconstitutional in violation of the Takings Clause of the United States Constitution.” See

Amended Complaint (Dckt. 58), ¶ 85 and page 24 (Request for Relief No. 5). But such a

declaration would be the functional equivalent of an injunction; the Landlords are requesting that

the Court strike down the statute, so that it can no longer be enforced on a prospective basis. See

County of Butler v. Wolf, 2020 WL 2769105 at *4 (W.D. Pa. May 28, 2020). Under Knick, this

type of equitable relief is presumptively unavailable, as the essence of a Takings claim is to

obtain compensation caused by certain types of governmental action, not to stop the

governmental action from continuing to occur. This is exactly the conclusion reached by the


9
        The Landlords cite no support for the proposition that the unavailability of Takings Clause
damages in federal court due to the Eleventh Amendment somehow causes a claim for injunctive relief to
spring to life in that court, notwithstanding Knick. And, indeed, the corollary of this proposition – that
Knick eviscerates a state’s Eleventh Amendment defense against a Takings damages claim in federal
court – has been roundly rejected by the three Circuit Courts that have considered the issue, including by
the Sixth Circuit just last week. See Williams, 928 F.3d at 1214; Bay Point Prop., Inc., 937 F.3d at 457;
Ladd, 2020 WL 4882885 at *2-4 (August 20, 2020).



                                                   -12-
court in County of Butler v. Wolf, supra, which refused to entertain a request for a declaration

that a COVID-19 measure was unconstitutional under the Takings clause, citing Knick. Id. at *4.

The Landlords’ only rebuttal to this argument is that the plaintiffs in County of Butler did not

“challenge the adequacy of the state’s monetary damages remedy,” as the Landlords are doing

here. Pls. Opp. at 14. But, for all of the reasons previously discussed, the Landlords’ wholly

unsupported claim that Massachusetts does not provide an adequate state remedy has no merit,

and apparently this type of argument was not even attempted by plaintiffs in County of Butler.

       The only other possible purpose of a declaratory judgment on the Landlords’ Takings

Clause claim is that such a judgment would be proffered by the Landlords in state court as a

means of gaining retrospective, monetary relief in that forum. But, as the Commonwealth

explained in its principal brief, Defs. Memo at 10, n. 16, such an “end run” around the Eleventh

Amendment is foreclosed by the Supreme Court’s decision in Green v. Mansour, 474 U.S. 64

(1985), where the Court held that “an award of declaratory judgment” against a state defendant

that would be “useful . . . only if it might be offered in state-court proceedings as res judicata on

the issue of liability” is prohibited. Id. at 73. See also Ladd, 2020 WL 4882885 at *5 (6th Cir.

August 20, 2020) (under Eleventh Amendment, plaintiffs are not entitled to “seek a [declaratory]

order they can use to require Ohio to pay them for its alleged taking of their property. . . .”). The

Landlords argue, in response, that Mansour is “not on point” because the Court stated in that

case that “[t]here [was] no claimed continuing violation of federal law, and therefore no occasion

to issue an injunction.” Mansour, 474 U.S. at 73. The Landlords read too much into this

distinction, however. The Court in Mansour was deciding whether it was proper for the district

court to have dismissed plaintiffs’ claims for declaratory judgment in their entirety under the

Eleventh Amendment, notwithstanding the exception in Ex parte Young, 209 U.S. 123 (1908),




                                                 -13-
pertaining to prospective relief. Id. at 67-68. The Court concluded that full dismissal was

appropriate, not only because there was “no claimed continuing violation of federal law” that

would allow for prospective declaratory relief under Ex parte Young, but also because of the

“end run” principle barring retrospective relief described above.10 Id. at 68-71, 73.

III.    Plaintiffs Do Not Have Standing to Pursue Count III.

        The Commonwealth has argued from the outset of this case that the Landlords lack

standing to prosecute Count III of their Amended Complaint because none of them has

adequately alleged an “injury in fact” stemming from the Notice of Rent Arrearage provisions of

the Regulations (400 Code Mass. Regs. § 5.03).11 The Landlords acknowledge that there is no

requirement that they send such a notice, and the Amended Complaint does not allege that the

Landlords have any specific need, desire, or intent to send one. See Defs. Reply to Pls. Opp. to

Defs. Motion to Dismiss (Dckt. 68) at 5-6. Thus, they have not suffered any cognizable harm or

injury that would afford them standing to pursue their claims in Count III.

        In the Landlords’ Opposition, Plaintiff Baptiste first seeks to overcome this problem by

pointing to paragraph 5 of her Supplemental Affidavit (Dckt. 60), where she states: “I feel it is

impossible to communicate with my tenants because they do not answer the phone and if I want

to communicate in writing, I am required to use [the Notice of Rental Arrearage] form . . . .”



10
         The “continuing violation of federal law” language thus does not pertain to the portion of
Mansour the Commonwealth is relying on here. It is the “end run” principle in Mansour -- relating to
backwards-looking declaratory relief -- that the Commonwealth is relying on and that is directly
applicable to any potential effort by the Landlords to seek a federal declaratory judgment for use in state
court (to obtain damages). Moreover, the Landlords’ claim for prospective declaratory relief under the
Takings clause is barred, not because there is no alleged ongoing violation of federal law (as was the case
in Mansour), but for the different but equally compelling reason that such relief is unavailable under
Knick.
11
         See Defs. Memorandum in Support of Motion to Dismiss or, in the Alternative to Stay (Dckt. 27)
at 10-11; Defs. Reply to Pls. Opp. to Defs. Motion to Dismiss (Dckt. 68) at 5-7; Defs. Memo (Dckt. 70) at
3, n. 6.


                                                   -14-
Baptiste, however, has not identified any reason why she needs to communicate with her tenants

about missed rent. She has not argued that any particular communication is necessary to reserve

her right to collect rent due and owing from her non-paying tenants (or, if their tenancy was

properly terminated before the Act’s enactment, to bring an action for use and occupancy

payments). As Superior Court Justice Wilson wrote in his decision on the motion for

preliminary injunction (p. 28), “the economic effect on landlords is mitigated not only by their

ability to sue non-paying tenants for breach of contract, but by the temporary nature of the

moratorium.” Matorin, et al. v. Commonwealth of Massachusetts, et al., C.A. No. 2084-cv-

01334 (Decision on Motion for Preliminary Injunction dated August 26, 2020).

       The Landlords’ last resort is to claim in their Opposition that Plaintiff Matorin – and,

apparently only Plaintiff Matorin – would state under oath that he “wishes to send a bill to his

tenants listing the outstanding amounts due (currently, $8,400) and demanding payment, but he

cannot do so without including the objectionable mandatory language and for that reason has not

done so.” Pls. Opp. (Dckt. 88) at 16. First of all, this belated “proffer” of a hypothetical

statement “under oath,” described in a legal brief, should be given no credit by the Court and is

immaterial to the present motion. Defendants’ motion to dismiss is based upon – and should be

considered in light of – the actual allegations in the First Amended Complaint as pleaded. And,

with regard to Matorin, the Amended Complaint itself makes clear that he views the Notice of

Rent Arrearage as an optional notice that he has “considered issuing,” but that has opted against.

First Amended Complaint (Dckt. 58), ¶ 45; see also Supplemental Affidavit of Mitchell Matorin

(Dckt. 59), ¶ 5 (stating Matorin “can send” the Notice, but is “not willing” to do so).

       In any event, the proffered statement by Matorin, even if accepted, does not ameliorate

the standing deficiencies that hobble the Landlords’ claims under Count III. Even taking his




                                                -15-
proffered statement as true, he is not injured or harmed simply because he “wishes” to do

something. The bill or invoice that Matorin claims he would send if freed from the requirements

of the Regulations would have no legal effect or significance. It is not a prerequisite to

instituting an action to collect rent, Matorin has not waived or sacrificed any legal rights or

incurred any cost by not sending it, and he does not contend otherwise.

                                          CONCLUSION

       For the foregoing reasons, the Court should allow Defendants’ Motion to Dismiss Counts

II, III and V of the First Amended Complaint and dismiss those three counts, with prejudice.


                                               Respectfully submitted,

                                               MAURA HEALEY
                                               ATTORNEY GENERAL

                                               /s/ Jennifer E. Greaney
                                               Jennifer E. Greaney (BBO No. 643337)
                                               Assistant Attorney General
                                               Pierce O. Cray (BBO No. 104630)
                                               Senior Appellate Counsel
                                               Richard S. Weitzel (BBO No. 630303)
                                               Assistant Attorney General
                                               Government Bureau
                                               One Ashburton Place
                                               Boston, MA 02108
                                               (617) 963-2981/2022/2084
                                               Jennifer.Greaney@mass.gov
 DATED: August 28, 2020                        Pierce.Cray@mass.gov
                                               Richard.Weitzel@mass.gov




                                                -16-
                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF).

                                                       /s/ Jennifer E. Greaney
                                                       Jennifer E. Greaney
                                                       Assistant Attorney General
Dated: August 28, 2020




                                                -17-
